Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Restriction
In response to the restriction requirement of 5/4/2021, applicant has elected without traverse claims 13-20.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 19 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 19 recites: “wherein the availability factor of the service provider is a factor of at least one or more non-periodic metrics including: a channel switching time, CPU boot time or a data buffering metric”. However, applicant’s specification does not describe the metrics as being related to the service provider. Rather, the specification describes these metrics as being Customer Premises Equipment (CPE) metrics. See ¶ 129: “Availability factors of the CPE equipment 2020 may include periodic metrics such as number of decoded video frames 2021, number of erroneously decoded frames 2022, number of errors in the stream data 2023, number of decoded audio frames 2024, and number of errors in the audio data 2025, and non-periodical metrics, such as channel switching time 2026, CPU boot time 2027, and data buffering 2028.”
.









(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 13-29 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 13, applicant’s recitation of “wherein the period of time corresponds to a sliding window of time, which changes in time, when the threshold is not met or exceeded” would have been unclear to one of ordinary skill in the art. It is unclear whether the language “which changes in time” refers to the period of time or the sliding window of time. Claims 21, 29 are addressed by similar rationale. 







 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 21-22, 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200092172 to Kumaran in view of US 20180217888 to Colgrove


Regarding claim 13,
Kumaran teaches a method comprising: 

monitoring at least one key performance indicator (KPI) corresponding to at least one or more key quality indicators (KQIs) over a period of time (abstract, ¶ 61, 70, monitoring performance metrics over time periods; KPIs); 
 
determining whether a plurality of monitored instances of the at least one KPI KPIs or the KQIs exceed a threshold during a period of time (¶ 70, table 1); and 

on a condition that the threshold is met or exceeded during the period of time, triggering an alarm (¶ 73, 88-89, indication upon threshold exceeded);  
Kumaran fails to teach:
wherein the period of time corresponds to a sliding window of time, which changes in time, when the threshold is not met or exceeded.   
However Colgrove teaches:
wherein the period of time corresponds to a sliding window of time, which changes in time, when the threshold is not met or exceeded (¶ 94, time period reset upon error threshold).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Colgrove. The motivation to do so is that the teachings of Colgrove would have been advantageous in terms of adjusting logging levels and decreasing the amount of log data (Colgrove, ¶ 94).

Regarding claim 14, 22,
Kumaran teaches:

wherein the at least one KPI includes at least one of a channel change rate, a network inaccessibility time or a picture quality metric (table 1, ¶ 94, channel change rate).  

Claims 21, 29 are addressed by similar rationale as claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating      obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15-18, 20, 23-26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaran and Colgrove in view of US 20140068348 to Mondal.


Regarding claim 15, 20, 23, 28,
Kumaran fails to teach but Mondal teaches:

wherein the at least one KPI includes at least one of a service availability ratio, a number of subscriber sessions with a degradation and a service recovery time (¶ 21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Mondal. The motivation to do so is that the teachings of Mondal would have been advantageous in terms of tracking user access to network services (Mondal, ¶ 21).

Regarding claim 16, 24,
Kumaran fails to teach but Mondal teaches: wherein the KQIs include one or more of an availability factor of the operator equipment for media transmission, an availability factor of a service provider, and an ability factor of the subscriber equipment for media reception (¶ 21).  Motivation to include Mondal is the same as presented above.

	
Regarding claim 17, 25,
Kumaran fails to teach but Colgrove teaches: wherein the period of time is a variable period of time (¶ 94). Motivation to include Colgrove is the same as presented above.

Regarding claim 18, 26,
Kumaran fails to teach but Mondal teaches: wherein the availability factor of the service provider is a factor of at least one or more periodic metrics including: a number of decoded video frames, a number of erroneously decoded frames, a number of errors in the st1ream data, a number of decoded audio frames and a number of errors in audio data (¶ 87, BER).   Motivation to include Mondal is the same as presented above.
Claims 19, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kumaran, Colgrove, and Mondal in view of US 20160373944 to Jain.

Regarding claim 19, 27,
Kumaran fails to teach:
wherein the availability factor of the service provider is a factor of at least one or more non-periodic metrics including: a channel switching time, CPU boot time or a data buffering metric.   
However, Jain teaches:
wherein the availability factor of the service provider is a factor of at least one or more non-periodic metrics including: a channel switching time, CPU boot time or a data buffering metric (¶ 162).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Jain. The motivation to do so is that the teachings of Jain would have been advantageous in terms of tracking network performance (Jain, ¶ 162).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445